Citation Nr: 9906751	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-18  261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from May 31, 1975 to 
June 20, 1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefit sought.  In April 1997, the 
veteran failed to appear at his scheduled hearing before a 
Member of the Board.  In September 1997, the Board remanded 
the case for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. There is no evidence of current left foot disorder, and 
any preexisting left foot disorder did not increase in 
severity during service.


CONCLUSION OF LAW

The veteran's preexisting left foot disorder was not 
aggravated in service.  38 U.S.C.A. §§ 1131, 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that on his examination 
for enlistment on May 28, 1975, the veteran was found to have 
marked asymptomatic pes planus.  During service, he was seen 
for complaints of a left ankle injury while engaged in a 
physical training test.  Physical examination of the left 
foot revealed discoloration of the right lateral arch and 
right side of the left ankle.  A plantar wart was noted on 
the ball of the left foot.  Probable tarsal coalition of the 
left foot was diagnosed.  On Medical Board evaluation in 
June 1975, probable subtalar coalition, existed prior to 
service, was diagnosed.  Consequently, it was determined that 
he was not qualified for induction, and he was discharged.  

A lay statement from the veteran's former employer in 
March 1995 reported the veteran was employed as a cab driver 
prior to service.  The former employer noted that when the 
veteran returned in 1972, he could no longer employ him 
because of his service-related leg problems.

The veteran failed to report for a scheduled VA examination 
in August 1998.

II.  Analysis

The veteran's claim of service connection for a left foot 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  It is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, we are satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Pursuant to the September 1997 Board remand, the veteran was 
scheduled for a VA examination in August 1998 but failed to 
report without providing good cause for his absence.  
38 C.F.R. § 3.655(a).  The duty to assist is not a one-way 
street, and the fault for any deficiency in the development 
of the evidence lies with the veteran.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In accordance with 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Accordingly, the Board must decide this 
matter on the current record.

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1131.  

It is neither claimed nor shown that a left foot disorder was 
incurred in service.  The veteran's claim is based on a 
theory that his preexisting left foot disorder was aggravated 
by service.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  "Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'"  Id. at 297.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The veteran's pre-existing left foot disorder was noted on 
induction examination.  He also maintained that his left foot 
was aggravated during service.  Although service medical 
records show that shortly after entering service, he did 
complain of a left ankle injury and probable tarsal coalition 
was diagnosed, a Medical Board evaluation found that the 
disorder preexisted service.  The record does not support his 
vigorous contentions that his preexisting left foot disorder 
was aggravated by service.  While he asserts that his 
preexisting left foot disorder was aggravated by service, as 
a layman, he is not competent to render a medical opinion on 
the etiology of a condition because he has no medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence of record does not contain a medical opinion by 
a physician, either VA or private, indicating that the 
veteran's preexisting left foot disorder was aggravated by 
service.  Likewise, there is no evidence that he has a 
current left foot disorder.  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  The Board has attempted to 
supplement the record by requesting that the veteran be 
scheduled for VA examination, but he has not cooperated.  
Therefore, the decision must be based on the evidence of 
record.  Since he has not submitted evidence of current left 
foot disability, and VA was unable to confirm such disability 
due to his failure to report for examination, there is no 
basis for finding that a current disability is more severe 
than what preexisted service.  

Upon consideration of the foregoing, the Board finds that the 
evidence of record does not demonstrate that the veteran's 
left foot disorder, which existed prior to service, increased 
in severity during his period of active duty.  Accordingly, 
as the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt is not for application, and 
service connection must be denied.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for a left foot disorder is denied.




		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

